ACCEPTED
                                                                                                    01-15-00794-cv
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                             12/15/2015 9:38:42 AM
                                                                                             CHRISTOPHER PRINE
                                                                                                            CLERK

                                 NO. 01-15-00794-CV

                                                                             FILED IN
                         IN THE COURT OF APPEALS       1st COURT OF APPEALS
                                                           HOUSTON, TEXAS
           FOR THE FIRST JUDICIAL DISTRICT OF TEXAS AT HOUSTON
                                                                        12/15/2015 9:38:42 AM
                                                                        CHRISTOPHER A. PRINE
                                                                                 Clerk
                                   PENNY GALLIS,
                                     APPELLANT

                                           VS.

                            GEORGE PAPADOGIANNIS
                                 RESPONDENT

                     On appeal from the 245th Judicial District Court
                      Harris County, Texas | Cause No. 2011-30520


       MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF



      Appellant, PENNY GALLIS, files this motion for extension of time to file

Appellant’s Brief.

      1.     Applicable Deadlines:

      The reporter’s record was filed on October 15, 2015. A portion of the clerk’s

record was filed on November 11, 2015. Another portion of the clerk’s record

appears to have been filed on November 20, 2015. According to the court of

appeals’ online records and notice sent to Appellant, Appellant’s brief was due on

December 14, 2015.




                                                                                              1
        2.    First Request for Extension of Time:

        This is Appellant’s first request for an extension of time to file her

Appellant’s Brief. PENNY GALLIS is asking for a 30-day extension from the

date of this motion to file her Appellant’s Brief, up to and including January 14,

2016.

        3.    Legal Authority for Extension of Time:

        Pursuant to Texas Rule of Appellate Procedure 38.6(d), this Court is

authorized to extend the time for filing a brief if a motion is filed in conformity

with Texas Rule of Appellate Procedure 10.5, before or after the brief is due. This

request is timely filed.

        4.    Reasons for Request for Extension of Time:

        Attorney for Appellant needs additional time to prepare her brief and to

complete her review of the record. Because additional portions of the record appear

to have been filed on November 20, 2015, Appellant has not had 30 full days to

review the entire record.

        Further, attorney for Appellant is preparing for an oral argument to be held

in the First Court of Appeals on December 15, 2015 in No. 01-15-00088-CV,

Mouton v. Christian Faith Missionary Baptist Church.




                                                                                  2
                                     PRAYER

      For the foregoing reasons, Appellant, PENNY GALLIS hereby requests

that this Court grant an extension of the deadline to file her Appellant’s Brief by 30

days from the date of this motion, up to and including January 14, 2016.

                                       Respectfully submitted,

                                       LAW OFFICE OF JANICE L. BERG

                                       /s/ Janice L. Berg
                                       State Bar No. 24064888
                                       1314 Texas Avenue, Suite 1515
                                       Houston, Texas 77002
                                       Tel: 713-993-9100 | Fax: 713-225-0099
                                       service@janiceberglaw.com
                                       ATTORNEY FOR APPELLANT,
                                       PENNY GALLIS



                      CERTIFICATE OF CONFERENCE

      This is to certify that counsel for PENNY GALLIS made reasonable
attempts to confer with all parties regarding whether they oppose this motion:

       - On December 15, 2015, counsel for PENNY GALLIS made reasonable
attempts to confer with Daniel Gray, counsel for Appellee, by email. As of the time
of this motion, Mr. Gray has not yet responded to indicate whether or not he is
opposed to this motion.

                                       /s/ Janice L. Berg
                                       Janice L. Berg




                                                                                    3
                        CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was served on all
parties or counsel in accordance with the Texas Rules of Appellate Procedure on
December 15, 2015 as follows:

Daniel Gray
Counsel for Appellee
Via Fax and E-Service

                                    /s/ Janice L. Berg
                                    Janice L. Berg




                                                                              4